Bloom, J. (dissenting).
Under successive one-year written contracts, plaintiff had been employed by defendant as a first grade teacher for some seven years. The last such contract covered the school year 1978-1979. Subsequent to the entry into the last contract, plaintiff was notified by defendant’s headmaster that she would be reassigned as an assistant teacher. Plaintiff, feeling that the change in title and duties would be injurious to her career, refused to accept the reassignment. At the final faculty meeting for the 1977-1978 school year, the headmaster announced that plaintiff would *136not be returning. Thereafter, plaintiff brought this action for breach of contract, contending that the change in the nature of her duties was so material as to constitute a breach of the agreement (Rudman v Cowles Communications, 30 NY2d 1; Marks v Cowdin, 226 NY 138; Karas v H.R. Laboratories, 271 App Div 530).
Prior to the commencement of this action, plaintiff made application for unemployment insurance benefits. The local employment office of the Department of Labor held that she was disqualified because she had voluntarily left her employment without just cause. On plaintiff’s appeal from this determination, it was sustained by the administrative law judge.
The sole issue before us on this motion for summary judgment is whether the holding by the administrative law judge is a bar to this action under the doctrines either of res judicata or collateral estoppel. The rule has long since been settled that an administrative determination may act as a bar to further litigation of the same claim, or the same issue, even though placed in a different frame of reference (Matter of Evans v Monaghan, 306 NY 312). Whether the matter be one of claim preclusion (res judicata) or issue preclusion (collateral estoppel) the result is the same (Miller Mfg. Co. v Zeiler, 45 NY2d 956). The law proscribes a second bite at the apple. Thus, to meet the issue before us, we must determine whether the claim presented to the administrative law judge, or the issue presented to him, is the same as that posed by the contract action here in suit.
Under subdivision 1 of section 593 of the Labor Law, a person is disqualified for unemployment insurance benefits if she voluntarily leaves her employment. Subdivision 2 of section 593 infuses meaning into the term voluntary separation from employment by indicating that one who refuses to accept an offer of employment for which she is reasonably fitted by training and experience is, subject to certain limitations not here germane, disqualified from benefits. The administrative law judge, in holding that plaintiff’s "refusal to accept duties which the headmaster assigned to her and terminated her employment rather than accept those duties constitutes a voluntary leaving of employment without good cause” did no more than rule that she refused a job for which she was qualified by training and experience and thus terminated her eligibility for unemployment insurance benefits. This, however, is a far cry from determining that the actions of defen*137dant in reclassifying plaintiff from teacher, first grade to assistant teacher first grade, did not breach the agreement between them. Indeed, the administrative law judge had no power to determine whether a contract existed between the parties, and, if so, whether either of the parties had breached it. In sum, his holding was, of necessity, limited to a determination of issues arising within the ambit of the unemployment insurance law. Issues arising in a breach of contract action are of a scope broader than those arising in a claim for unemployment compensation (A.B. Machine Works v Brissimitzakis, 51 AD2d 915), and they cannot be precluded by an unemployment insurance determination of voluntary termination.
It is most interesting to note that prior to the ruling of the administrative law judge, plaintiff moved for summary judgment in this action. Defendant vigorously opposed that motion and cross-moved for partial summary judgment striking plaintiff’s claim for punitive damages. Defendant’s cross motion was granted. In opposing plaintiff’s motion, defendant asserted at least nine fact questions (only one of which touched upon the issue before the administrative law judge, i.e., whether or not plaintiff "voluntarily” abandoned her contract or was fired) which, it contended, precluded the granting of summary judgment. Special Term denied plaintiff’s motion.
In the circumstances, we are constrained to hold that neither res judicata nor collateral estoppel bars plaintiff from further pursuing this action. Accordingly, we are of the opinion that the holding of Special Term denying defendant’s motion for summary judgment should be affirmed.
Murphy, P. J., and Lupiano, J., concur with Sullivan, J.; Bloom and Ross, JJ., dissent in an opinion by Bloom, J.
Order, Supreme Court, New York County, entered on March 22, 1979, reversed, on the law, and the motion for summary judgment dismissing the complaint granted. Appellant shall recover of respondent $75 costs and disbursements of this appeal.